ORDER
Considering the Petition for Resignation from the Practice of Law filed by petitioner, James H. Carter, Jr., and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the petition of James H. Carter, Jr., Louisiana Bar Roll number 8375, seeking to voluntarily resign from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XVIII, § 5, be and is hereby granted. It is further ordered that, should petitioner be readmitted to the practice of law in the State of Louisiana in the future, his readmission shall be conditioned upon the two-year period of probation with conditions imposed by the court in In re: Carter, 13-2005 (La.10/11/13), 128 So.3d 990.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana